Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1-20  are allowed.
	Claims 1-20are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “ a meter to monitor a media device comprising: a housing to be positioned in a first or second orientation different than the first orientation, the housing to couple to at least one of a side surface or an edge of a media presentation device, the housing including a display having a plurality of walls, respective ones of the walls being positioned such that the openings are isolated from adjacent ones of the openings, a removable stencil including a plurality of visual indicators the visual indicators to align with respective ones of the openings ”.  Claim 12, 18 presents similar teachings as claim 1.
	The closest prior art (Weiss) teaches preferred illuminated house sign with stencil.  Next prior art (Nielsen) teaches a media monitoring device.  None of these references disclose “a meter to monitor a media device comprising: a housing to be positioned in a first or second orientation different than the first orientation, the housing to couple to at least one of a side surface or an edge of a media presentation device, the housing including a display having a plurality of walls, respective ones of the walls being positioned such that the openings are isolated from adjacent ones of the openings, a removable stencil including a plurality of visual indicators the visual indicators to align with respective ones of the openings”  Any 



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426